     0:19-cv-02510-TMC     Date Filed 03/04/21   Entry Number 89     Page 1 of 3




                IN THE UNITED STATES DISTRICT COURT
                FOR THE DISTRICT OF SOUTH CAROLINA
                         ROCK HILL DIVISION

Joshua Eugene Gaddis,           )
                                )
                   Plaintiff,   )
                                )             Civil Action No. 0:19-CV-2510-TMC
      v.                        )
                                )                          ORDER
                                )
South Carolina Department of    )
Corrections; Correction Officer )
Williamson,                     )
                                )
                   Defendants.  )
________________________________)

      Plaintiff Joshua Eugene Gaddis, proceeding pro se and in forma pauperis,

filed this action pursuant to 42 U.S.C. § 1983. (ECF No. 1). Plaintiff alleges that

Defendants failed to protect him from harassment by other inmates and were

deliberately indifferent to his medical needs. Id. at 4–8. In accordance with 28

U.S.C. § 636(b)(1) and Local Civil Rule 73.02(B)(2)(e) (D.S.C.), this matter was

referred to a magistrate judge for all pretrial proceedings. Defendants filed a motion

for summary judgment (ECF No. 74), Plaintiff filed a response in opposition to

summary judgment (ECF No. 81), and Defendants filed a reply (ECF No. 82).

      On February 11, 2021, the magistrate judge issued a Report and

Recommendation (“Report”), recommending that the court grant Defendants’

motion for summary judgment. (ECF No. 84). The magistrate judge concluded that



                                          1
     0:19-cv-02510-TMC      Date Filed 03/04/21   Entry Number 89     Page 2 of 3




Plaintiff’s claims for damages against the South Carolina Department of Corrections

(“SCDC”) are barred by the Eleventh Amendment and that Plaintiff failed to allege

facts that would demonstrate Defendant Williamson was involved in the alleged

constitutional violations. Id. at 4–5. The Report was mailed to Plaintiff at the address

he provided to the court. (ECF No. 85). Plaintiff was advised of his right to file

specific objections to the Report, (ECF No. 84 at 7), but failed to do so. The time

for Plaintiff to object to the Report has now expired, and this matter is ripe for

review.

      The magistrate judge’s recommendation has no presumptive weight, and the

responsibility for making a final determination remains with the United States

District Court. Wimmer v. Cook, 774 F.2d 68, 72 (4th Cir. 1985) (quoting Mathews

v. Weber, 423 U.S. 261, 270–71 (1976)). Nevertheless, “[t]he district court is only

required to review de novo those portions of the report to which specific objections

have been made, and need not conduct de novo review ‘when a party makes general

and conclusory objections that do not direct the court to a specific error in the

magistrate judge’s proposed findings and recommendations.’” Farmer v. McBride,

177 Fed. App’x 327, 330–31 (4th Cir. April 26, 2006) (quoting Orpiano v. Johnson,

687 F.2d 44, 47 (4th Cir. 1982)). The court may accept, reject, or modify, in whole

or in part, the recommendation made by the magistrate judge or recommit the matter

with instructions. 28 U.S.C. § 636(b)(1). However, in the absence of specific



                                           2
     0:19-cv-02510-TMC      Date Filed 03/04/21   Entry Number 89     Page 3 of 3




objections to the Report and Recommendation, this Court is not required to give any

explanation for adopting the recommendation. Greenspan v. Brothers Prop. Corp.,

103 F. Supp. 3d 734, 737 (D.S.C. 2015) (citing Camby v. Davis, 718 F.2d 198, 199–

200 (4th Cir. 1983)).

      After a careful and thorough review of the record under the appropriate

standards, as set forth above, the court finds no reason to deviate from the magistrate

judge’s recommended disposition as set forth in the Report. Accordingly, the court

ADOPTS the Report (ECF No. 84), which is incorporated herein, and GRANTS

Defendants’ motion for summary judgment (ECF No. 74).

      IT IS SO ORDERED.

                                              s/Timothy M. Cain
                                              United States District Judge
Anderson, South Carolina
March 4, 2021



                        NOTICE OF RIGHT TO APPEAL
      The parties are hereby notified of the right to appeal this order pursuant to

Rules 3 and 4 of the Federal Rules of Appellate Procedure.




                                          3
